United States Court of Appeals
                     For the First Circuit

No. 13-1415

                          DAVID MILLS,

                      Plaintiff, Appellant,

                               v.

         LYNNE CALERO, DOUGLAS MILLETT, MARY C. MAYHEW,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
                Stahl and Howard, Circuit Judges.



     Joseph M. Baldacci on brief for appellant.
     Thomas A. Knowlton on brief for appellees.



                        October 23, 2013
          PER CURIAM.   We have carefully reviewed the briefs on

appeal and considered the appellant's arguments.     The district

court was plainly correct to dismiss the complaint.       Mills's

arguments are based on a misapprehension of the Rooker-Feldman

doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462

(1983), and of issue preclusion, and are without merit.   For the

reasons set forth in the district court's order, Mills v. Calero,

No. 1:11-cv-00470 (D. Me. Mar. 7, 2013), we summarily affirm.   See

1st Cir. R. 27.0(c).




                               -2-